PER CURIAM.
In the above cause an appeal is sought to be taken from a judgment and an order of the circuit court overruling a motion for new trial. Certified copy of the notice of appeal was filed in this court on the 28th day of February, 1928, and the original notice of appeal has not been filed. There has been no extension of time, and no brief has been filed by appellant.
Therefore, pursuant to rule 5 of this court, the appeal will be deemed abandoned, and the judgment and order appealed from are affirmed.